internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09 plr-119981-02 date date legend taxpayer spouse trust date year year year a b c year year year year year year year plr-119981-02 date d e f g h i j year year k l m child child child child dear sir this is in response to your letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an allocation of generation-skipping_transfer gst tax exemption this letter responds to your request the facts and representations submitted are summarized as follows taxpayer and spouse created trust on date and funded it with community_property cash article i of the trust instrument provides that trust is irrevocable and that taxpayer and spouse do not have the right or power to amend or revoke trust article iii of trust provides that the trustee is to divide trust into four equal shares one each for the benefit of child child child and child article iii a plr-119981-02 provides the trustee with the discretionary authority to pay or apply for the benefit of each living beneficiary net_income or principal from the beneficiary’s share for the reasonable maintenance of the beneficiary any income not distributed is to be added to principal article iii a provides that upon the death of a named beneficiary any remaining principal not effectively appointed shall be distributed to the issue of the beneficiary living on the date of the beneficiary’s death by right of representation if there are no living issue the share is to be distributed to the then living issue of the trustors’ marriage by right of representation article iii b provides a named beneficiary with the limited power to amend or direct distribution of his trust as of his death to or for the benefit of ancestors siblings or issue of the beneficiary paragraph b of article iii further provides that the named beneficiary shall have the limited power to amend or direct distribution of his trust during his lifetime or as of his death by written instrument delivered to the trustee during his lifetime to or for the benefit of any one or more ancestors siblings or issue of such beneficiary or the issue of his parents this limited power shall not under any circumstances be exercisable in favor of such beneficiary his estate his creditors the creditors of his estate nor for the purpose of discharging any legal_obligation of such beneficiary taxpayer made annual gifts of cash to trust in year through year taxpayer’s accountant prepared and taxpayer timely filed a form_709 united_states gift generation-skipping_transfer_tax return for year year and year taxpayer properly allocated gst_exemption to the gifts in the amounts of dollar_figurea on his year gift_tax_return dollar_figureb on his year gift_tax_return and dollar_figurec on his year gift_tax_return taxpayer’s accountant represents that certain administrative problems in its office caused it to fail to advise taxpayer to file gift_tax returns after year a letter from the taxpayer’s attorney to the accountants indicates a clear intention that gst_exemption be allocated annually to the transfers to trust when the error was discovered taxpayer filed late gift_tax returns for year through year on date no allocations of gst_exemption were made on the gift_tax returns filed for year through year taxpayer reported gifts to trust totaling dollar_figured on his year gift_tax_return dollar_figuree on his year gift_tax_return dollar_figuref on his year gift_tax_return dollar_figureg on his year gift_tax_return dollar_figureh on his year gift_tax_return dollar_figurei on his year gift_tax_return and dollar_figurej on his year gift_tax_return taxpayer timely filed gift_tax returns for year and year however none of taxpayer’s gst_exemption was allocated to taxpayer’s gifts to trust on either return plr-119981-02 taxpayer reported gifts to trust totaling dollar_figurek on his year gift_tax_return and dollar_figurel on his year gift_tax_return you have requested an extension of time to make allocations totaling dollar_figurem with respect to transfers of cash to trust for year year year year year year year year and year sec_2601 of the internal_revenue_code imposes a tax on every generation- skipping transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute plr-119981-02 notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted plr-119981-02 an extension of time of days from the date of this letter to file supplemental form sec_709 and notices of allocation for year year year year year year year year and year on which taxpayer will allocate taxpayer’s gst_exemption to trust the allocation will be effective as of the date of the individual transfers to trust and the gift_tax value of the transfers to trust will be used in determining the amount of gst_exemption to be allocated to trust a copy of this letter should be attached to the supplemental form_709 and filed with the internal_revenue_service center cincinnati ohio except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely william p o’shea william p o’shea acting associate chief_counsel office of associate chief_counsel passthroughs and special industries
